Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed on 1/15/2021. Claims 1, 8 and 14 are independents. Claims 1, 8, 11, 12 and 14 are amended. Claims 1-20 are currently pending

Response to Argument
Applicant’s argument with respect to rejection under 35 U.S.C. 103 has
been fully considered. The amendment overcomes the prior art of record and the argument is persuasive. However, a new rejection is given upon a new round of search. 
Claim Objection
	In the last line but one claim 1 recite “…the baccesses of…”. Examiner interprets this as “…the [[b]]accesses of…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crofton et al. (US 20170177867 A1), hereinafter Crofton, in view of Bedhapudi et al. (US 20190108340 A1), hereinafter Bedhapudi, further in view of Steiner et al. (US 20150355957 A1), hereinafter Steiner, additionally, in view of Karamcheti et al. (US 9842660 B1), hereinafter Karamcheti, further in view of Talagala et al. (US 20210026837 A1), hereinafter Talagala.

Regarding claims 1, 8 and 14, Crofton teaches a method of storage system operation (FIG. 4C) comprising:

determining, by the storage system controller, from the one or more characteristics that one or more of the accesses of the blocks are indicative of a malicious action (para. 0044 if a device has one or more common files that are not in one of the plurality of common states, then the files may be corrupted or modified by malicious software. In particular, if one device has a unique version of an application or system file that is common to hundreds or thousands of other devices, then either that device is the first device to apply a patch or upgrade, or the file may be corrupt or infected).
Crofton does not explicitly teach performing a reaction action in response to the determining. However, in an analogous art, Bedhapudi teaches performing a reaction action in response to the determining (para. 0006, when a potential ransomware attack is detected, a timestamp is recorded. If the client machine is indeed taken over by the ransomware attack, an intelligent restore operation can be performed such that the primary data is automatically restored to a point in time prior to the infection by the ransomware attack using the recorded timestamp).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton and Bedhapudi because it provide remedy after malware attack is detected.
The combination of Crofton and Bedhapudi does not explicitly disclose wherein the reaction action comprises sending an alert from the storage system as claimed in claim 1 and 8, and wherein the perform the preventative action, the one or more storage controllers to reject one or more writes to the blocks of the storage memory as claimed in claim 14 . However, in an analogous art, Steiner teaches wherein the reaction action comprises sending an alert from the storage system (FIG. 1, para. 0029, detect anomalies in database access and usage; para. 0057, when an anomaly is detected as a result of such comparison and application of such rules, issues an alert), and wherein the perform the preventative action, the one or more storage controllers to reject one or more writes to the blocks of the storage memory (para. 0030, threats involves unauthorized manipulation and falsification of data, sabotage of database, and exfiltration of data, and para. 0057, instruction the shutting down of the affected workstation , database, network or network access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi and Steiner because it would provide a remedy after malware attack is detected for client to take proper action.
The combination of Crofton, Bedhapudi and Steiner does not explicitly disclose wherein the storage memory comprises one or more storage devices having erase blocks that are directly mapped. However, in an analogous art, Karamcheti teaches wherein the storage memory comprises one or more storage devices having erase blocks that are directly mapped (col10 ln17-32, Each flash plane may include constituent blocks of media cells, arranged in collections referred to as erase blocks. Erase blocks may be, for example, 1 MB to 4 MB in size, and represent the smallest unit of flash memory media that can be erased using a single erase operation. Each erase block may in turn contain multiple smaller granularity of write blocks, which represent the smallest granularity of flash memory media that can be written to using a single program operation. The write blocks may be, for example, 2 KB to 16 KB in size. Each write block must first be erased before data contents can be written to the write block. Each write block of media cells may be further divided based on the smallest unit for accessing data contents stored on the flash memory media. For example, for NAND type of flash memory cells, read operations may be performed in blocks (or pages) of size 512 bytes-16 KB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner and Karamcheti because it would provide a remedy after malware attack is detected for faster memory access.
The combination of Crofton, Bedhapudi, Steiner and Karamcheti teaches all of the limitations of claim 1, as described above, under the condition that the storage system controller may or may not be external. Talagala however in an analogous art teaches storage system controller is external (para. 0289, 0146 and 0130, multiple storage/memory connected to storage management layer (SML) 1050 [storage system controller] via external network interface 1040); monitoring accesses of blocks of the storage memory of the storage system (para. 0250, 0260 and 0280 monitoring memory of the ACM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala because it would provide a way to control/manage many storage/memories from external storage management layer (Talagala para. 0130).

Regarding claim 2, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 1, as described above. Crofton further teaches wherein the determining comprises detecting a change in compressibility of data in the accesses to the blocks (para. 0104, malicious activity may be determined through files that are modified to be no longer compressible).

Regarding claim 3, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 1, as described above. Crofton further teaches wherein the determining comprises detecting a change in deduplication of data in the accesses to the blocks (para. 0046, file may be encrypted and transferred to the backup server for storage, along with a hash of the file for deduplication and comparison purposes).

Regarding claim 4, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 1, as described above. Crofton further teaches wherein the monitoring comprises comparing data characteristics of data in the accesses of the blocks to data characteristics of data associated with applications and the determining comprises detecting data in the accesses to the blocks that has data characteristics that differ from the data characteristics of the data associated with the applications (para. 0111, malicious activity detection may be further based on file type modifications).

Regarding claim 5, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 1, as described above. Crofton further teaches wherein the determining comprises detecting a change in size of block sequential reads or writes (para. 0103, values may be used based on the sample size and range).

Regarding claim 6, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 1, as described above. Crofton further teaches wherein the monitoring comprises monitoring the accesses of blocks of storage memory at a physical layer level (para. 0028 and 0057, backup status file 118 may include a storage location 206A-206N of each file or fragment on a backup server or storage device, such as an address in memory of the storage device), and wherein the performing the reaction action further comprises rejecting one or more writes to the blocks (para. 0121, prevent modification of previously backed up data of the first device, responsive to the identification).

Regarding claim 7, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 1, as described above. Crofton further teaches further comprising: undoing one or more writes to the blocks to revert data in accordance with a snapshot of the blocks, based on a data structure, as the reaction action (para. 0097, a snapshot of the previous backup may be automatically created, and synchronization may continue separately without modifying the snapshot. A message may be presented to the user, informing them of the potentially malicious activity, and allowing them to restore to before the modification).

Regarding claim 18, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 14, as described above. Crofton further teaches wherein the one or more storage system controllers operatively coupled to perform the preventive action further comprises the one or more storage system controllers to send an alert from the storage system (para. 0010, A message may be presented to the user, informing them of the potentially malicious activity, and allowing them to restore to before the modification or indicate that the behavior was expected ( e.g. intentional encryption of user files, such as running a file locker program; or deleting large numbers of temporary working files from storage)). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crofton, Bedhapudi, Steiner, Karamcheti and Talagala, further in view of Sallam (CN 103620613 A).

Regarding claim 11, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 8, as described above.
The combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  does not explicitly disclose wherein to determine comprises: detecting an access of data from a dormant region of the storage memory. However, in an analogous art, Sallam teaches wherein to determine comprises: detecting an access of data from a dormant region of the storage memory (para. 0289, In step 1115, the entry corresponding to the resource or communication to be captured written to a processor resource control structure, a processor resource control structure may be configured to capture operation or communication has been assigned resources under specified conditions, access, or other use. the entry in PRCS can be written identification of the resource, the resource type, the condition of the triggering event, the trigger would be asynchronous or synchronous, and the attempted access or communication should be what the execution phase (if any) to generate the trigger event. In step 1120, entries in the PRCS may also write the trigger or allowing flag which indicates whether an entry is activated for is captured. If the trigger flag is not set, then the entry may be dormant and not be used to capture have been attempted access of the resource; para. 0396, direct access storage device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti, Talagala and Sallam because it could access the area quicker.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Crofton, Bedhapudi, Steiner, Karamcheti and Talagala as above, further in view of Salsamendi (US 20150047045 A1).

Regarding claim 15, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 14, as described above.
The combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  does not teach wherein the one or more storage system controllers operatively coupled to determine comprises the one or more storage system controllers operatively coupled to detect a read from an uninitialized volume region. However, in an analogous art, Salsamendi teaches wherein the one or more storage system controllers operatively coupled to determine comprises the one or more storage system controllers operatively coupled to detect a read from an uninitialized volume region (para. 0026 and 0028, a function pointer or a class object containing function pointers being read from uninitialized heap memory may be a vulnerability that may be exploited by initializing this region of heap memory with one or more pointers to executable user data, i.e., user data which when executed will take control of the machine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti, Talagala and Salsamendi because it could detect breaches to the file system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crofton, Bedhapudi, Steiner, Karamcheti and Talagala as above, further in view of Nezu (US 20150081950 A1).

Regarding claim 16, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 14, as described above.
The combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  does not teach wherein the one or more storage system controllers operatively coupled to determine comprises the one or more storage system controllers operatively coupled to detect, at a physical layer level; one or more writes to one or more regions in physical storage memory that were read prior to the one or more writes. However, in an analogous art, Nezu teaches wherein the one or more storage system controllers operatively coupled to determine comprises the one or more storage system controllers operatively coupled to detect, at a physical layer level; one or more writes to one or more regions in physical storage memory that were read prior to the one or more writes (para. 0076 and 0077, when a write to a block in which the device driver DV1 is stored is performed, it is determined whether or not the write data page size matches registered contents of the page size identification information, and error information is transmitted to the host system in the case of no matching, and accordingly, when it is not possible for the memory system side to receive the data size which is designated on the host system 1 side, it is possible to detect abnormality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti, Talagala and Nezu because it could detect breaches to the file system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crofton, Bedhapudi, Steiner, Karamcheti and Talagala as above, further in view of Chen et al. (US 20160078080 A1).

Regarding claim 17, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 14, as described above.
The combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  does not teach wherein the one or more storage system controllers operatively coupled to determine comprises the one or more storage system controllers operatively coupled to: detect a write of data that compresses or deduplicates to a data reduction amount differing from historical compression or deduplication in the storage system. However, in an analogous art, Chen teaches wherein the one or more storage system controllers operatively coupled to determine comprises the one or more storage system controllers operatively coupled to: detect a write of data that compresses or deduplicates to a data reduction amount differing from historical compression or deduplication in the storage system (para. 0022, information like the dedup efficiency (data reduced through deduplication), and the compression efficiency (data reduced through compression), can also be gathered if the operation is a dedup backup operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti and Chen because it could help detecting breaches to the file system by detecting anomalous action.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Crofton, Bedhapudi, Steiner, Karamcheti and Talagala as above, further in view of Dolph et al. (US 9069955 B2).

Regarding claim 20, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 14, as described above.
The combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  does not teach wherein the one or more storage system controllers are further operatively coupled with the storage memory to: restore data to the blocks, based on one or more snapshots of data in the blocks, as at least a portion of the preventive action. However, in an analogous art, Dolph teaches wherein the one or more storage system controllers are further operatively coupled with the storage memory to: restore data to the blocks, based on the one or more snapshots, of data in the blocks, as at least a portion of the preventive action (col1 ln59-67, upon identifying a potential breach to a file system, a read-only snapshot of one or more file sets of data stored on a storage volume of the file system is generated; col6 ln35-49, performs breach analysis as a function of the snapshot data and any changes to the data after invoking the snapshot. More particularly, the admin, etc., may compare the snapshot data that is previous in time to the potential identified breach (at 102, FIG. 2) with data after (post) the identified potential breach to determined differences in the data which may help in analysis of the breach to determine its intent or cause).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti, Talagala and Dolph because it could recover/restore file system that is breached.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crofton, Bedhapudi, Steiner, Karamcheti and Talagala as above, further in view of Kaczmarczyk et al. (US 20170131934 A1), hereinafter Kaczmarczyk.

Regarding claim 9, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 8, as described above.
The combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  does not explicitly teach wherein to determine comprises: to detect a large block sequential read wherein previously monitored accesses comprise random small block reads. However, in an analogous art, Kaczmarczyk teaches wherein to determine comprises: to detect a large block sequential read wherein previously monitored accesses comprise random small block reads (para. 0240 and 0292, the reason for this is the sequential read of 37 blocks (from 402 to 438) as in such system logical address are identical to physical ones; the usage of small blocks cause higher memory requirements (bigger index), backup performance degradation (more blocks to verify and deliver), and data fragmentation (smaller random reads possible)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti, Talagala and Kaczmarczyk because it could detect large block sequential read as anomalous since it falls out of trends of random small block reads.

Regarding claim 10, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 8, as described above.
The combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  does not explicitly teach wherein to determine comprises: to detect one or more accesses to one or more regions in physical storage memory, the one or more accesses having one or more block sizes that mismatch a block size of a previous access of the one or more regions. However, in an analogous art, Kaczmarczyk teaches wherein to determine comprises: to detect one or more accesses to one or more regions in physical storage memory, the one or more accesses having one or more block sizes that mismatch a block size of a previous access of the one or more regions (para. 0240 and 0292, the reason for this is the sequential read of 37 blocks (from 402 to 438) as in such system logical address are identical to physical ones; the usage of small blocks cause higher memory requirements (bigger index), backup performance degradation (more blocks to verify and deliver), and data fragmentation (smaller random reads possible)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti, Talagala and Kaczmarczyk because it could detect large block sequential read as anomalous since it falls out of trends of random small block reads.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crofton, Bedhapudi, Steiner, Karamcheti and Talagala as above, further in view of Bisson et al. (US 8086652 B1), hereinafter Bisson.

Regarding claim 12, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 8, as described above.
The combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  does not explicitly teach wherein to determine comprises detecting a corrupted superblock. However, in an analogous art, Bisson teaches wherein to determine comprises detecting a corrupted superblock (col17 ln35-col18 ln5 and col18 ln54-67, one client file system specific block is the superblock 1520, which contains information about the configuration (e.g., size) of the client file system storage units 1550, such as the bytes-per-sector and sectors-per-cluster, etc., as described above. Notably, the storage system 500 is aware of the configuration of storage system storage units (e.g., 4 kB blocks), and in accordance with exported storage as described above and as will be understood by those skilled in the art, is aware of the byte-level mapping between the client file system and storage system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti, Talagala and Bisson because superblock provide a way of detecting anomalous data reading or writing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crofton, Bedhapudi, Steiner, Karamcheti and Talagala as above, further in view of Berler et al. (US 20190130097 A1), hereinafter Berler.

Regarding claim 13, the combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  teaches all of the limitations of claim 8, as described above.
The combination of Crofton, Bedhapudi, Steiner, Karamcheti and Talagala  does not explicitly teach wherein the instructions further cause the storage system controller to: log writes to the blocks of the storage memory, in a log, wherein the action is the recovery action, comprising to undo one or more writes to the blocks of the storage memory, based on the log. However, in an analogous art, Berler teaches wherein the instructions further cause the storage system controller to: log writes to the blocks of the storage memory, in a log, wherein the action is the recovery action, comprising to undo one or more writes to the blocks of the storage memory, based on the log (para. 0026 and 0032, read-write activity may be logged to provide a standard for identifying anomalous read-write patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Crofton, Bedhapudi, Steiner, Karamcheti, Talagala and Berler because superblock provide a way of quick recovering from malware attack using log data.

Regarding claim 19, see rejection for claim 13.

Reference Cited but not Used
Lee et al. (US 20100180083 A1) teaches a method of for accessing and replacing data in a cache memory are also provided, wherein a plurality of index bits and a plurality of tag bits at the cache memory are received. The plurality of index bits are processed to determine whether a matching index exists in the cache memory and the plurality of tag bits are processed to determine whether a matching tag exists in the cache memory, and a data line is retrieved from the cache memory if both a matching tag and a matching index exist in the cache memory. A random line in the cache memory can be replaced with a data line from a main memory, or evicted without replacement, based on the combination of index and tag misses, security contexts and protection bits. User-defined and/or vendor-defined replacement procedures can be utilized to replace data lines in the cache memory.
Ding (CN 109710544 A) teaches a method of controlling of memory access. The method comprising system software stored in the base address register, may be created in the process or the process is saved when swapping. the base address is a first physical starting address of direct mapping space, the first direct mapping space created in the process is the system software allocated to one portion of the memory space of the process (which can also be referred to as memory). the system software receives the process to send the memory access request, the memory access request includes a virtual address, the virtual address included in the identification bits and offset bits, wherein the identification bit is used for indicating the type of virtual address, the offset bit for the physical starting address of memory indication to be accessed with respect to the base address offset. the system software to the memory access request to the memory management unit. the memory management unit receives the memory access request, according to the virtual address of the identifier determining the virtual address is a virtual address of the direct mapping space, obtaining the base address contained in the register according to the offset and the base address to calculate the virtual address corresponding to the physical address, the physical address is returned to the system software. the system software receives the physical address and access of data in the memory corresponding to the physical address.









Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHU CHUN GAO/Examiner, Art Unit 2437 

/ALI S ABYANEH/Primary Examiner, Art Unit 2437